COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


STUART FOREST PRODUCTS, LLC AND
 FIRSTCOMP INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 1628-08-3                                         PER CURIAM
                                                                  DECEMBER 2, 2008
EVERETT LEE VANCE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Brandi R. Howell; Franklin & Prokopik, P.C., on briefs), for
                 appellants.

                 (James R. McGarry; Young, Haskins, Mann, Gregory, McGarry &
                 Wall, P.C., on brief), for appellee.


       Stuart Forest Products, LLC and its insurer (hereinafter referred to as “employer”) appeal

a decision of the Workers’ Compensation Commission finding that (1) Everett Lee Vance proved

he made a good faith effort to market his residual work capacity such that he is entitled to

temporary total disability benefits beginning September 6, 2007; and (2) he reasonably and

substantially complied with employer’s vocational rehabilitation efforts. We have reviewed the

record and the commission’s opinion and find that this appeal is without merit. Accordingly, we

affirm for the reasons stated by the majority of the commission in its final opinion. See Vance v.

Stuart Forest Prods., LLC, VWC File No. 229-25-90 (June 3, 2008). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          -2-